Exhibit 10.56


EXTENSION OF FORBEARANCE UNDER LOAN AND SECURITY AGREEMENT


This Extension of Forbearance under Loan and Security Agreement (this
“Forbearance Extension”) is entered into this 28th day of September, 2012 (the
“Forbearance Effective Date”), by and between ISC8, Inc. (formerly Irvine
Sensors Corporation), a Delaware corporation with its principal place of
business at 3001 Red Hill Ave., Bldg. 4/108, Costa Mesa, Orange County, CA 92926
(“Borrower”) and Partners for Growth III, L.P. (“PFG”).  Capitalized terms used
herein without definition shall have the same meanings given them in the Loan
Agreement (as defined below).


WHEREAS, Borrower and PFG entered into that certain Loan and Security Agreement
dated as of December 14, 2011, as amended by the Forbearance (as defined below)
(the “Loan Agreement”);


WHEREAS, PFG provided the credit contemplated under the Loan Agreement as, when
and how specified in the Loan Agreement;


WHEREAS, PFG and Borrower entered into that certain Forbearance, Limited Waiver
and Consent under Loan and Security Agreement on August 21, 2012, to, inter
alia, address financial covenant defaults by Borrower specified therein (the
“Specified Defaults” and such Forbearance, Limited Waiver and Consent under Loan
and Security Agreement on August 21, 2012, the “Forbearance”);


WHEREAS, Borrower remains in default due to the Specified Default and PFG’s
agreement to Forbear (as defined below) expires on September 30, 2012;


WHEREAS, (i) Borrower, acknowledging that the Specified Defaults have occurred
and are continuing, has requested that PFG extend the term of the Forbearance
and, subject to the terms and conditions of this Forbearance Extension, PFG is
willing to defer exercising remedies under the Loan Agreement (to “Forbear”) due
to the Specified Defaults and extend the term of the Forbearance;


NOW THEREFORE, the parties hereby agree as follows:


1. Extension of Forbearance. Section 2(a)(i) of the Forbearance which prior to
the Extension Effective Date read as follows (with quotes and italicized text
added for convenience of reading only):
 
“(i)           Forbearance by PFG.  In consideration of, among other things,
Borrower’s compliance with each and every term of this Forbearance, PFG hereby
agrees to forbear from exercising its rights and remedies as a result of the
Specified Defaults until the earliest to occur of (i) a Default or an Event of
Default under the Loan Agreement (with the sole exception of the Specified
Defaults), (ii) the failure of Borrower to promptly, punctually, or faithfully
perform or comply with any term or condition of this Forbearance as and when
required, it being expressly acknowledged and agreed that TIME IS OF THE
ESSENCE, and (iii) 5:00 p.m. (San Francisco, California time) on September 30,
2012 (the period commencing as of the date of the effectiveness of this
Forbearance and ending on the earliest of (i), (ii) and (iii) above shall be
referred to as the “Forbearance Period”).”
 
shall be amended as from the Extension Effective Date to read in its entirety
(Section 2(a))(i) only) as follows:
 
“(i)           Forbearance by PFG.  In consideration of, among other things,
Borrower’s compliance with each and every term of this Forbearance, PFG hereby
agrees to forbear from exercising its rights and remedies as a result of the
Specified Defaults until the earliest to occur of (i) a Default or an Event of
Default under the Loan Agreement (with the sole exception of the Specified
Defaults), (ii) the failure of Borrower to promptly, punctually, or faithfully
perform or comply with any term or condition of this Forbearance as and when
required, it being expressly acknowledged and agreed that TIME IS OF THE
ESSENCE, and (iii) 5:00 p.m. (San Francisco, California time) on October 31,
2012 (the period commencing as of the date of the effectiveness of this
Forbearance and ending on the earliest of (i), (ii) and (iii) above shall be
referred to as the “Forbearance Period”).”
 

 
-1-

--------------------------------------------------------------------------------

 
 
2.           Payment of Fees and Expenses.  Borrower shall pay to PFG its
reasonable out-of-pocket fees and expenses in connection with this Forbearance
Extension.


3.           Ratification of Loan Documents.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of each of the Loan
Documents to which it is a party. The authority and incumbency documents and
certificates previously delivered to PFG in connection with the Loan Documents
from time to time remain in full force and effect, unmodified, and are hereby
ratified.


4.           Representations and Warranties.  Borrower represents and warrants
that:
 
(a)           immediately upon execution of this Forbearance Extension and
assuming Borrower’s satisfaction of the conditions set forth in Section 5 hereof
(i) the representations and warranties contained in the Existing Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Default or Event of Default (other than the Specified Defaults) has occurred and
is continuing or would result from the performance of the Loan Documents;
 
(b)           Borrower has the corporate power and authority to deliver this
Forbearance Extension and to perform its Obligations under the Loan Documents
and the person(s) executing this Forbearance Extension on behalf of Borrower are
duly empowered to do so;
 
(c)           the certificate of incorporation and other formation and
organizational documents of Borrower provided to PFG on the date of the Loan
Agreement remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect or,
if any such documents have been amended, supplemented or restated or are no
longer true, accurate and complete, Borrower shall provide true, complete,
correct and current versions of such documents as additional conditions to this
Forbearance Extension under Section 5;
 
(d)           the execution and delivery by Borrower of this Forbearance
Extension and the performance by Borrower of its Obligations under the Loan
Agreement have been duly authorized by all necessary corporate action on the
part of Borrower;
 
(e)           this Forbearance Extension, when executed and delivered by
Borrower (i) constitutes the binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; and (ii) does not conflict with any law or
regulation or judgment or the organizational documents of Borrower, or any
agreement or document to which Borrower is a party or which is binding upon it
or any of this assets; and (iii) does not require any authorization, approval,
consent, licence or registration in any jurisdiction for its execution,
performance, validity or enforceability that has not already been obtained by
Borrower;
 
(f)           Borrower acknowledges that PFG has acted in good faith and has
conducted in a commercially reasonable manner its relationship with Borrower in
connection with this Forbearance Extension and in connection with the Loan
Documents and that, as of the date hereof, it has no defenses against its
obligation to pay any and all Obligations; and
 
(g)           the information set forth in the Representations, as updated by
Borrower (as required) and delivered to PFG on or prior to the date hereof,
continues to be true, correct, accurate and complete as of the Extension
Effective Date.
 
Borrower understands and acknowledges that PFG is entering into this Forbearance
Extension in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 
-2-

--------------------------------------------------------------------------------

 
 
5.           Conditions.  Subject to the satisfaction of the conditions set
forth below, this Forbearance Extension shall become effective on the date it is
executed by the parties hereto, but shall continue to be subject to the
satisfaction of all the following conditions:


5.1           Execution and Delivery.  As a condition precedent, Borrower shall
have duly executed and delivered a counterpart of this Forbearance Extension to
PFG.
 
5.2           Payment of PFG Expenses.  Borrower shall have paid upon demand all
PFG Expenses (including all reasonable attorneys’ fees and expenses) incurred in
connection with this Forbearance Extension.
 
5.3           Updates to Borrower Information. If required to render the
Representations identified in Section 4(g) hereof true, correct, accurate and
complete as of the date hereof in all material respects, Borrower shall update
the Representations.
 
5.4           Warrants. In consideration of this Extension of Forbearance,
Borrower shall, within five (5) Business Days from the Extension Effective Date,
authorize (to the extent not previously authorized), issue and deliver to PFG
(and its designees, as directed by PFG) warrants dated the Extension Effective
Date to purchase $225,000 in the aggregate among all such warrants of the
securities issued in (i) the transaction described in Section 2(c)(iv) of the
Forbearance at the “effective” (as defined in the Forbearance) issue price in
such transaction, in all material respects in similar form to the warrants
issued in connection with the Forbearance, or (ii) if the foregoing transaction
is not consummated, in such other equity financing as is consummated by Borrower
(the securities issued in the transactions described in clauses (i) and (ii),
“Next Equity Financing Securities”). If no Next Equity Financing Securities are
issued by December 31, 2012, such warrants shall be exercisable for common stock
of Borrower at the same strike price as the then-current strike price of the
warrants issued to PFG and its designees on the date of the Loan Agreement and
PFG, at its option, may require a replacement warrants to be issued to PFG and
its designees reflecting the same.
 
For the avoidance of doubt, the failure of any of the conditions set forth in
this Section 5, unless waived by PFG in its sole discretion, shall constitute an
Event of Default.
 
6.           Miscellaneous.  The quotation marks around modified clauses set
forth herein and any differing font styles, if any, in which such clauses are
presented herein are for ease of reading only and shall be ignored for purposes
of construing and interpreting this Forbearance Extension. The Recitals to this
Forbearance Extension are expressly incorporated by reference herein.


7.           Counterparts.  This Forbearance may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Forbearance.
 
8.           Integration; Construction.  This Forbearance Extension, the
Forbearance (including without limitation the release set forth in Section 4
thereof, which shall be deemed given as of the Extension Effective Date), the
Loan Agreement, the other Loan Documents and any documents executed in
connection herewith or therewith or pursuant hereto or thereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, offers and negotiations,
oral or written, with respect thereto and no extrinsic evidence whatsoever may
be introduced in any judicial or arbitration proceeding, if any, involving this
Forbearance; except that any financing statements or other agreements or
instruments filed by PFG with respect to Borrower shall remain in full force and
effect. The title of this Agreement and section headings are for the readers’
convenience only and shall be ignored for purposes of integration into the Loan
Agreement. Quotation marks around and type style used in any provisions hereof
are for the convenience of reading only and are not to be construed
substantively. The General Provisions set forth in Section 9 of the Loan
Agreement are incorporated herein by reference.
 

 
-3-

--------------------------------------------------------------------------------

 



Governing Law; Venue.  THIS FORBEARANCE SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and PFG each submit to the exclusive jurisdiction of the
State and Federal courts in San Francisco County, California.
 




[Signature Page Follows]

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Extension to
be executed as of the date first written above.
 


 
Borrower: 
 
  
ISC8, Inc.
a Delaware corporation
   
 
By: ____________________________
 
Name: Marcus A. Williams
Title: Secretary
 
 PFG:    Partners for Growth III, L.P.


By: _______________________________
 
Name: ____________________________
 
Title:   Manager, Partners for Growth III, LLC,
            its General Partner


 


                                                                    


 
– Signature Page –


Extension of Forbearance under Loan and Security Agreement


